Exhibit 10.17

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated and effective as of
January 31, 2011, by and between SolarWinds, Inc., a Delaware, United States
Corporation (as successor to Solarwinds.net, Inc.) (“SolarWinds”) and its
subsidiaries, SolarWinds Worldwide, LLC (“SW LLC”) and SolarWinds Australia Pty
Ltd, an Australian Company (the “Company”), and Douglas Hibberd (the
“Employee”).

WHEREAS, SolarWinds desires to assign and transfer Employee to its subsidiary,
the Company;

WHEREAS, Employee consents to such assignment and transfer to the Company;

WHEREAS, the Parties agree that this Agreement hereby supersedes any other
employment agreements or understandings (with the exception of the Employee
Proprietary Information Agreement (“EPIA”) entered into by Employee and
SolarWinds.net, Inc. on August 8, 2006 or any stock agreements between the
SolarWinds, Inc. and Employee), written or oral, between the Company and
Employee, including but not limited to, the Employment Agreement between the
Company’s Parent SolarWinds and Employee that was effective as of August 7, 2006
(the “Prior Agreement”).

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

1. Position and Duties.

(a) Effective January 31, 2011 (the “Effective Date”), the Employee will be
employed by the Company, on a full-time basis, as its General Manager, Asia
Pacific and Senior Vice President, Engineering. The Employee shall report to
Kevin Thompson, Chief Executive Officer of SolarWinds, or such other executive
as designated by the CEO or any other member of the management team to which the
Employee reports (hereinafter referred to as the “Managing Executive”).

(b) The Employee agrees to perform the duties of Employee’s position and such
other duties as may reasonably be assigned to the Employee from time to time.
The Employee also agrees that, while employed by the Company, the Employee will
devote substantially all of Employee’s business time and efforts to the
advancement of the business and interests of the Company and its affiliates and
to the discharge of Employee’s duties and responsibilities for them.
Notwithstanding the above, the Employee shall be permitted, to the extent such
activities do not in the aggregate materially interfere with the performance by
the Employee of Employee’s duties and responsibilities hereunder to; (i) manage
Employee’s personal, financial and legal affairs; and (ii) serve on civic,
educational, philanthropic or charitable boards or committees ; and (iii) serve
on any other corporate board or committee as long as such board or committee is
disclosed to the Company and does not cause a conflict of interest with
Employee’s duties at the Company.

 

- 1 -



--------------------------------------------------------------------------------

2. Compensation and Benefits. During Employee’s employment, as compensation for
all services performed by the Employee for the Company and its affiliates, the
Company will provide the Employee the following pay and benefits:

(a) Base Salary. The Company will pay Employee a base salary at the rate of Two
Hundred Seventy Thousand Dollars (AUS$270,000) per year (“Base Salary”), payable
in accordance with the regular payroll practices of the Company and and shall be
reviewed annually and shall be subject to change from time to time by the
Company in its discretion.

(b) Superannuation. In addition to the Base Salary, the Company will pay into a
complying superannuation fund nominated by the Employee in accordance with the
Superannuation Guarantee Legislation.

(c) Incentive Compensation. During employment, the Employee shall be eligible to
receive the Company bonus, paid on a prorated quarterly basis, targeted at
AUS$140,000, annually, based on the attainment of certain Company targets and
individual performance objectives as approved the Company Board of Directors.
All payments under this section 2(b) will be made in accordance with the regular
payroll practices of the Company.

(d) Participation in Employee Benefit Plans and Vacation Policies. The Employee
will be entitled to participate in all employee benefit plans and vacation
policies in effect for employees of the Company. The Employee’s participation
will be subject to the terms of the applicable plan documents and generally
applicable Company policies.

(e) Business Expenses. The Company will pay or reimburse the Employee for all
reasonable business expenses incurred or paid by the Employee in the performance
of Employee’s duties and responsibilities for the Company. Reimbursements shall
be subject to such reasonable substantiation and documentation as the Company
may specify from time to time.

3. Company Policies. The Company may issue policies from time to time in
relation to your employment. These policies do not form part of this agreement
or give rise to any contractual rights. The Company may vary or not apply these
policies at its discretion. To the extent these policies require the Employee do
any thing or refrain from doing any thing, these policies constitute directions
from the Company to the Employee with which the Employee must comply.

4. Confidential Information and Restricted Activities.

(a) Confidential Information. During the course of the Employee’s employment
with the Company, the Company agrees to provide the Employee with Confidential
Information, as defined below, and the Employee may develop Confidential
Information on behalf of the Company. The Employee agrees that Employee will not
use or disclose to any Person (except as required by applicable law or for the
proper performance of the Employee’s regular duties and responsibilities for the
Company) any Confidential Information obtained by the Employee incident to the
Employee’s employment or any other association with the Company or any of its
affiliates. The Employee understands that this restriction shall continue to
apply after the Employee’s employment terminates, regardless of the reason for
such termination.

 

- 2 -



--------------------------------------------------------------------------------

(b) Protection of Documents. All material documents, records, software and
files, in any media of whatever kind and description, relating to the business
of the Company and its affiliates, and any copies, in whole or in part, thereof
(the “Documents”), whether or not prepared by the Employee shall be the sole and
exclusive property of the Company. The Employee agrees to safeguard all
Documents and to surrender to the Company, at the time the Employee’s employment
terminates or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Employee’s possession or control.

(c) Non-Competition. The Company agrees to provide Employee with Confidential
Information which, if disclosed, would assist in competition against the Company
and that the Employee will also generate goodwill for the Company in the course
of the Employee’s employment. Therefore, the Employee agrees that the following
restrictions on the Employee’s activities during and after the Employee’s
employment are necessary to protect the goodwill, Confidential Information and
other legitimate interests of the Company:

(i) While the Employee is employed by the Company and for the Restraint Period
after the employment terminates, however occuring, the Employee shall not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise (collectively, a “Competitive Role”),
anywhere within the Restraint Area, actively compete with the Company or any of
its subsidiaries or undertake any planning for any business that is Competitive
(as defined in the EPIA ) with the Company or its subsidiaries. Each of the
restraint obligations imposed on the Employee resulting from the combinations of
Restraint Periods and Restraint Areas, is a separate and independent obligation
from the other restraint obligations imposed, but they are cumulative in effect
and the parties intend that they operate to the maximum extent.

(ii) The Employee agrees that during the twelve (12) months immediately
following termination of the Employee’s employment, the Employee will not,
directly or through any other Person, (A) hire any employee of the Company or
any of its subsidiaries or seek to persuade any employee of the Company or any
of its subsidiaries to discontinue employment, (B) solicit or encourage any
customer of the Company or any of its subsidiaries or independent contractor
providing services to the Company or any of its subsidiaries to terminate or
diminish its relationship with them or (C) seek to persuade any customer or
active prospective customer of the Company or any of its subsidiaries to conduct
with anyone else any business or activity that such customer or prospective
customer conducts or could reasonably be expected to conduct with the Company or
any of its subsidiaries at that time.

(d) In signing this Agreement, the Employee gives the Company assurance that the
Employee has carefully read and considered all the terms and conditions of this
Agreement, including the restraints imposed on the Employee under this
Section 4. The Employee agrees without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and its
subsidiaries and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. The Employee
further agrees that, were the Employee to breach any of the covenants contained
in this Section 4, the damage to the Company and its subsidiaries would be
irreparable. The Employee agrees that the Company, in addition to any other
remedies available to it, shall be entitled to apply for injunctive relief in a
court of appropriate jurisdiction. The Employee and the Company further agree
that, in the event

 

- 3 -



--------------------------------------------------------------------------------

that any provision of this Section 4 is determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, the
court may modify and enforce the covenant to the extent it believes to be
reasonable under the circumstances. It is also agreed that each of the Company’s
subsidiaries shall have the right to enforce all of the Employee’s obligations
to that subsidiary under this Agreement, including without limitation, pursuant
to this Section 4.

5. Termination of Employment. The Employee’s employment under this Agreement
shall continue until terminated pursuant to this Section 5.

(a) The Company may terminate the Employee’s employment for Cause without notice
to the Employee setting forth in reasonable detail the nature of the Cause. For
purposes of this Agreement, “Cause” means any of the following: (i) the
Employee’s continued substantial violations of Employee’s employment duties or
willful disregard of commercially reasonable and lawful directives from the
Managing Executive, after Employee has received a written demand for performance
from the Managing Executive that sets forth the factual basis for the Company’s
belief that Employee has not substantially performed Employee’s duties or
willfully disregarded directives from the Managing Executive; (ii) the
Employee’s moral turpitude, dishonesty or gross misconduct in the performance of
Employee’s duties or which has materially and demonstrably injured the finances
or future business of the Company or any of its affiliates as a whole; (iii) the
Employee’s material breach of this Agreement; or (iv) the Employee’s conviction
of, or confession or plea of no contest to, any felony or any other act of
fraud, misappropriation, embezzlement, or the like involving the Company’s
property; provided, however, that no such act or event described in clause
(iii) of this paragraph (a) shall constitute Cause hereunder if the Employee has
fully cured such act or event within fifteen (15) days of receiving written
notice requiring him to do so.

(b) This Agreement shall automatically terminate in the event of Employee’s
death during employment. No severance pay or other separation benefits will be
paid in the event of such termination due to death except that Employee’s
beneficiaries shall be entitled to receive any accrued Base Salary, any bonus
compensation to the extent earned, any vested deferred compensation or Stock
Options (other than pension plan or profit-sharing plan benefits which will be
paid in accordance with the applicable plan), any benefits under any plans of
the Company in which Employee is a participant to the full extent of Employee’s
rights under such plans, any accrued vacation pay and any appropriate business
expenses incurred by Employee in connection with his duties hereunder, all to
the date of termination (collectively “Accrued Compensation”). In the event the
Employee becomes disabled during employment and, as a result, is unable to
continue to perform substantially all of Employee’s duties and responsibilities
under this Agreement for a consecutive period of twelve (12) weeks, the Company
will continue to pay the Base Salary to Employee and benefits in accordance with
Section 2(d) above during such period. If the Employee is unable to return to
work after twelve (12) consecutive weeks of disability, the Company may
terminate the Employee’s employment, upon notice to the Employee. No severance
pay or other separation benefits will be paid in the event of such termination
due to disability. If any question shall arise as to whether the Employee is
disabled to the extent that the Employee’s duties and responsibilities for the
Company, the Employee shall, at the Company’s request, and at the Company’s
expense, submit to a medical examination by a physician selected by the Company
to whom the Employee’s guardian, if any, has no reasonable objection to
determine whether the

 

- 4 -



--------------------------------------------------------------------------------

Employee is so disabled and such determination shall for the purposes of this
Agreement be conclusive of the issue. If such a question arises and the Employee
fails to submit to the requested medical examination, the Company’s
determination of the issue shall be binding on the Employee.

(c) Either the Company or Employee may terminate Employee’s employment by giving
15 days’ written notice. The Company may make payment to the Employee of Base
Salary and superannuation in lieu of notice. Subject to the Employee signing a
release of claims in the form provided by the Company and reasonably acceptable
to Employee, in the event the Company terminates the Employee pursuant to this
clause 5(c), the Employee shall be entitled to receive: (i) a lump sum cash
severance amount equivalent to six (6) months of Employee’s then current annual
base salary (the “Severance Payments”), less any payment of base salary in lieu
of notice and less any applicable deductions; (ii) any earned but unpaid
incentive compensation payments; (iii) all accrued but untaken annual or other
leave payments required at law to be paid to the Employee on termination.

(d) In the event of termination of the Employee’s employment by the Company for
Cause or the Employee’s voluntary resignation, the Company will pay the Employee
any Base Salary earned but not paid through the date of termination, any earned
but unpaid bonus, and pay for any vacation time accrued but not used to that
date. The Company shall have no obligation to the Employee for unearned bonus or
severance payments.

(e) In the event that the Company, without Employee’s express written consent,
shall materially reduce the powers and duties of employment of Employee
resulting in a material decrease in the responsibilities of Employee, materially
reduce the pay of Employee, fail to provide directors and officers liability
insurance covering Employee during the term of his employment (which failure
would be a material breach of this agreement) or require a material change in
the geographic location of Employee’s primary work facility or location, and due
to such act or event Employee terminates his employment with the Company within
thirty (30) days following the expiration of any Company cure period (discussed
below) following the occurrence of one or more of such acts or events, such
termination by Employee shall be deemed to be a “Constructive Termination”;
provided, however, that a relocation of less than fifty (50) miles from the
Company’s Australian headquarters in Brisbane, Australia will not be considered
a material change in geographic location and thus a termination by Employee for
this reason shall not be construed as a Constructive Termination; and provided
further, that Employee may not resign for Constructive Termination unless
Employee first provides the Company with written notice of the acts or events
constituting the grounds for “Constructive Termination” within ninety (90) days
of the initial existence of the grounds for “Constructive Termination” and a
reasonable cure period of not less than thirty (30) days following the date of
such notice, and such grounds for “Constructive Termination” have not been cured
during such cure period.

(f) Provisions of this Agreement shall survive any termination if so provided in
this Agreement or if necessary to accomplish the purposes of other surviving
provisions, including without limitation the Employee’s obligations under
Section 4 of this Agreement, with the exception of Section 4(c)(i), which
obligations do not survive termination. The obligation of the Company to make
payments to the Employee under this Section 5 is expressly conditioned upon the
Employee’s continued full performance of the obligations under Section 4 hereof
that survive the termination of Employee’s employment. Upon termination by
either the Employee or the

 

- 5 -



--------------------------------------------------------------------------------

Company, all rights, duties and obligations of the Employee and the Company to
each other shall cease, except as otherwise expressly provided in this
Agreement.

6. Change of Control Benefits. “Change of Control” shall be defined as a
transaction or series of transactions where the shareholders of the SolarWinds
immediately preceding such transaction own, following such transaction, less
than 50% of the voting securities of SolarWinds; provided however, that a firmly
underwritten public offering of the Common Stock shall not be deemed a Change of
Control. In the event of termination of the Employee’s employment by SolarWinds
other than for Cause or in the event of Constructive Termination, upon or during
the twelve (12) month period after the effective date of a Change of Control,
all of Employee’s remaining unvested stock options from all of Employee’s
then-outstanding option grants shall immediately and fully vest as of the date
of such termination, and the Employee shall receive the consideration set forth
in section 5(c) hereof.

7. Indemnification and Insurance. The Company and Employee will enter into an
Indemnification Agreement for Employee’s Benefit as approved by the Company’s
Board of Directors and will maintain Director and Officers liability insurance
for Employee during his Employment and for a reasonable time thereafter as
permitted by the Company’s Director and Officer Insurance Policy.

8. Definitions. For purposes of this Agreement, the following definitions apply:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

“Confidential Information” means matters relating to the financial condition,
results of operations, business, properties, assets, liabilities or future
prospects of the Company and its affiliates, anything marked “confidential” or
which is of a commercially sensitive nature, including information reasonably to
be regarded as confidential from its nature and content. Confidential
Information does not include information that enters the public domain, other
than through the Employee’s breach of the Employee’s obligations under this
Agreement.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

“Restraint Area” means:

a. Australia;

b. New South Wales;

c. Australian Capital Territory;

d. Victoria;

 

- 6 -



--------------------------------------------------------------------------------

e. Tasmania;

f. South Australia;

g. Western Australia,

h. Northern Territory;

i. Queensland;

j. Brisbane.

“Restraint Period” means:

6 months after termination of employment.

9. Conflicting Agreements. The Employee hereby represents and warrants that the
Employee’s signing of this Agreement and the performance of the Employee’s
obligations under it will not breach or be in conflict with any other agreement
to which the Employee is a party or are bound and that the Employee is not now
subject to any covenants against competition or similar covenants or any court
order that could affect the performance of the Employee’s obligations under this
Agreement.

10. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

11. Assignment. Neither the Employee nor the Company may make any assignment of
this Agreement or any interest in it, by operation of law or otherwise, without
the prior written consent of the other. This Agreement shall inure to the
benefit of and be binding upon the Employee and the Company, and each of our
respective successors, executors, administrators, heirs and permitted assigns.

12. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

13. Miscellaneous. This Agreement and the Employee Proprietary Information
Agreement (“EPIA”) executed by the Parties on August 8, 2006, set forth the
entire agreement between the Employee and the Company and replaces all prior and
contemporaneous communications, agreements and understandings, written or oral,
with respect to the terms and conditions of the Employee’s employment. In the
event of a conflict between the EPIA and this Agreement, the terms in this EPIA
shall prevail. This Agreement may not be modified or amended, and no breach
shall be deemed to be waived, unless agreed to in writing by the Employee and an
expressly authorized representative of the Board. The headings and captions in
this Agreement are for convenience only and in no way define or describe the
scope or content of any provision of this

 

- 7 -



--------------------------------------------------------------------------------

Agreement. This Agreement may be executed in two or more counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument.

14. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of Queensland, Australia.

15. Notices. Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person or deposited in the United States
mail, postage prepaid, and addressed to the Company at its principal place of
business, attention of the General Counsel or in the case of the Employee, at
the Employee’s last known address on the books of the Company (or to such other
address as either party may specify by notice to the other actually received).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SOLARWINDS AUSTRALIA, PTY By:  

/s/ Bryan A. Sims

Name: Bryan A. Sims Title: Director SOLARWINDS, INC. By:  

/s/ Kevin B. Thompson

Name: Kevin B. Thompson Title: President and Chief Executive Officer

/s/ Douglas Hibberd

Douglas Hibberd

 

- 8 -